IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 533 MAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
DANIELLE NICOLE PACKER,                     :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2016, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:
      Did the prosecution prove beyond a reasonable doubt that Ms. Packer
      acted with sufficient malice when she became involved in a fatal motor
      vehicle accident after she “huffed” Dust-Off to support her convictions for
      [t]hird [d]egree [m]urder and [a]ggravated [a]ssault?